 

Exhibit 10.36

 

CHANGE IN CONTROL AND SEVERANCE AGREEMENT

 

This Change in Control Severance Agreement (the “Agreement”) is entered into by
and between [Employee Name] (“you” or “your”) and OncoCyte Corporation (the
“Company”). This Agreement has an effective date of _____________, 2020 (the
“Effective Date”). The Board has authorized the Company to enter into this
Agreement in order for you to become a Covered Employee participant under the
OncoCyte Corporation Change in Control and Severance Plan (the “Plan”). This
Agreement enumerates the Plan benefits that may be provided to you as a Covered
Employee as referenced in Section II of the Plan. All provisions of this
Agreement are subject to and governed by the terms of the Plan. In the event of
any conflict in terms between the Plan and this Agreement, the terms of the Plan
shall prevail and govern.

 

In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:

 

SECTION 1. Definitions.

 

In addition to terms defined elsewhere herein or in the Plan, the following
terms have the following meanings when used in this Agreement. If you have an
employment agreement with the Company which includes defined terms that
expressly are different from and/or conflict with the below defined terms, the
terms of this Agreement shall govern and shall supersede the terms of the
employment agreement.

 

1.1 “Base Salary” means your annual rate of base salary as of the day before
your Termination Date and disregarding any reduction in base salary which
constituted Good Reason.

 

1.2 “Board” means the Company’s Board of Directors.

 

1.3 “Cause” means the occurrence of one or more of the following:

 

(i) Your personal dishonesty, willful misconduct, or breach of fiduciary duty
involving personal profit;

 

(ii) Your continuing intentional or habitual failure to perform your stated
duties;

 

(iii) Your violation of any law (other than minor traffic violations or similar
misdemeanor offenses not involving moral turpitude);

 

(iv) Your material breach of any provision of an employment or independent
contractor agreement with the Company; or

 

(v) Any other act or omission by you that, in the opinion of the Board, could
reasonably be expected to adversely affect the Company’s or an affiliate’s
business, financial condition, prospects and/or reputation.

 

 

 

 

In each of the foregoing subclauses (i) through (v), whether or not a “Cause”
event has occurred will be determined by the Board in its sole discretion and
such determination shall be final, conclusive and binding. Your employment shall
be deemed to have terminated for Cause if, after your employment has terminated,
facts and circumstances are discovered that would have justified a termination
for Cause, including, without limitation, violation of material Company policies
or breach of noncompetition, confidentiality or other restrictive covenants that
may apply to you. Any termination for “Cause” will not limit any other right or
remedy the Company may have under this Agreement or otherwise.

 

1.4 “Change in Control” means the occurrence of one or more of the following:

 

(i) the acquisition of Voting Securities of the Company by a Person or an
Affiliate entitling the holder thereof to elect a majority of the directors of
the Company; provided, that an increase in the amount of Voting Securities held
by a Person or Affiliate who on the date of this Agreement beneficially owned
(as defined in Section 13(d) of the Exchange Act, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall not
constitute a Change of Control; and provided, further, that an acquisition of
Voting Securities by one or more Persons acting as an underwriter in connection
with a sale or distribution of such Voting Securities shall not constitute a
Change of Control under this clause (a);

 

(ii) the sale of all or substantially all of the assets of the Company; or

 

(iii) a merger or consolidation of the Company with or into another corporation
or entity in which the stockholders of the Company immediately before such
merger or consolidation do not own, in the aggregate, Voting Securities of the
surviving corporation or entity (or the ultimate parent of the surviving
corporation or entity) entitling them, in the aggregate (and without regard to
whether they constitute an Affiliate) to elect a majority of the directors or
persons holding similar powers of the surviving corporation or entity (or the
ultimate parent of the surviving corporation or entity)

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions, or if all of the
Persons acquiring Voting Securities or assets of the Company or merging or
consolidating with the Company are one or more Subsidiaries.

 

1.5 “Code” means the Internal Revenue Code of 1986 as amended.

 

1.6 “Equity Awards” means restricted stock, restricted stock units, performance
stock units, stock options, and/or other unvested equity compensation awards
that were granted by the Company before the Change in Control (and which would
include such awards that are assumed, continued, or otherwise replaced by the
Company’s acquirer in a Change in Control).

 

1.7 “Good Reason” means the occurrence without your written consent of any one
or more of the following events and where the initial existence of such event
occurred on or after a Change in Control. This “Good Reason” definition and
process is intended to comply with the safe harbor provided under Treasury
Regulation Section 1.409A-1(n)(2)(ii) and shall be interpreted accordingly.

 

 

 

 

(i) you have incurred a material diminution in your responsibilities, duties or
authority;

 

(ii) you have incurred a material diminution in your Base Salary; or

 

(iii) there shall have occurred a relocation of your principal workplace to a
location more than thirty-five (35) miles from your workplace as of the date of
this Agreement, without your written consent.

 

Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) you give the Company written notice, pursuant to Section
3.8 herein, of the occurrence of the event giving rise to such termination
right; (B) such notice is delivered to the Company within sixty (60) days of the
initial existence of the condition giving rise to the right to terminate for
Good Reason; (C) the Company shall have had a reasonable opportunity to cure, to
the extent curable, for fifteen (15) days following receipt of your written
notice of Good Reason (provided, that if such cure is begun in good faith but
cannot be completed within such fifteen (15)-day period, the Company shall have
until thirty (30) days following receipt of such notice to complete such cure);
(D) the Company fails to cure the alleged Good Reason to your reasonable
satisfaction prior to your termination; and (E) the events described in the
preceding sentence, singly or in combination, result in a material negative
change in your employment relationship with the Company, so that your
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409(A) of the Internal Revenue Code. Failure to
timely provide such written notice to the Company or failure to timely resign
your employment for Good Reason means that you will be deemed to have consented
to and waived the Good Reason event. If the Company does timely cure or remedy
the Good Reason event, then you may either resign your employment without Good
Reason or you may continue to remain employed on an at-will basis.

 

1.8 “Qualifying Severance Termination” means that your termination was because
the Company terminated your employment without Cause or because you resigned
your employment for Good Reason; provided, however, that your termination does
not constitute a Qualifying Change in Control Termination, as defined herein.

 

1.9 “Qualifying Change in Control Termination” means that: (i) your Termination
Date occurred on or within three (3) months before or twelve (12) months after a
Change in Control; and (ii) your termination was because the Company terminated
your employment without Cause or because you resigned your employment for Good
Reason.

 

1.10 “Termination Date” means your last day of employment with the Company and
such termination of employment must also constitute your “separation from
service” with the Company within the meaning of Code Section 409A.

 

 

 

 

SECTION 2. Consequences of A Qualifying Termination.

 

Under the Plan, there are two types of qualifying terminations: (i) severance
terminations, which provide a specified set of benefits, and (ii) change in
control terminations, which provide a different set of benefits. The benefits
due under each type of termination are set forth in turn below.

 

2.1 Qualifying Severance Termination. If your employment is terminated due to a
Qualifying Severance Termination, then you will be entitled to:

 

(i) payment of [number] (#) months of your Base Salary, which may be paid in a
lump sum or, at the election of the Company, in installments consistent with the
payment of your salary while employed by the Company, subject to such payroll
deductions and withholdings as are required by law; and

 

(ii) partial acceleration with vesting and exercisability of your outstanding
unvested Equity Awards as of your Termination Date that were scheduled to vest
based on the passage of time during the twelve (12) months following your
Termination Date. This section 2.1 shall not apply to (a) termination of your
employment by an Affiliate if you remain employed by the Company, (b)
termination of your employment by the Company if you remain employed by an
Affiliate in a manner that does not constitute a diminution in your authority,
duties, or responsibility, or (c) termination of your employment that
constitutes a Qualifying Change in Control Termination.

 

2.2 Qualifying Change in Control Termination. If your employment is terminated
due to a Qualifying Change in Control Termination, then you will be entitled to:

 

(i) payment of [number] (#) months of your Base Salary, which may be paid in a
lump sum or, at the election of the Company, in installments consistent with the
payment of your salary while employed by the Company, subject to such payroll
deductions and withholdings as are required by law; and

 

(ii) payment of [number] (#) months of your target cash bonus for the year of
the Qualifying Change in Control Termination, which shall be paid to you at the
same time or times that they would otherwise have been paid if you were still
employed, subject to such payroll deductions and withholdings as are required by
law; and

 

(iii) full acceleration with vesting and exercisability of all of your
outstanding unvested Equity Awards as of your Termination Date (with any
performance conditions being deemed to have been satisfied at maximum level of
performance). This section 2.2 shall not apply to (a) termination of your
employment by an Affiliate if you remain employed by the Company, or (b)
termination of your employment by the Company if you remain employed by an
Affiliate in a manner that does not constitute a diminution in your authority,
duties, or responsibility.

 

 

 

 

2.3 Benefits. Subject to the conditions set forth herein, in the event that you
incur a Qualifying Severance Termination or a Qualifying Change in Control
Termination, the Company will, within thirty (30) days of the Termination Date,
provide you with a taxable lump sum payment (which shall not be grossed up for
applicable income and employment taxes) equal to [number] (#) months of the
premium costs of group health plan continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) to the same extent provided
under the Company’s group health plan (including medical, dental, and vision
benefits) in which you and your eligible dependent(s), if any, were covered
immediately before the Termination Date. The payment due under this Section 2.3
will be made regardless of whether you elect COBRA continuation coverage. The
period of such COBRA benefits shall be considered part of your COBRA coverage
entitlement period.

 

2.4 As a condition to receiving (and continuing to receive) the payments
provided in Section 2.1 or 2.2 as applicable, and Section 2.3, you must: (i)
within no later than forty-five (45) days after your Termination Date, execute
(and not revoke) and deliver to the Company a separation agreement and general
release of all claims in substantially the form attached as Exhibit A hereto
(the “Separation Agreement”) and (ii) remain in full compliance with such
Separation Agreement.

 

SECTION 3. general provisions.

 

3.1 Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company. This Agreement may not be
assigned by you except that your rights to compensation and benefits hereunder,
subject to the limitations of this Agreement, may be transferred by will or
operation of law. No rights or obligations of the Company under this Agreement
may be assigned or transferred except in the event of a merger or consolidation
in which the Company is not the continuing entity, or the sale or liquidation of
all or substantially all of the assets of the Company provided that the assignee
or transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place. Your rights and
obligations under this Agreement shall not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.

 

3.2 Governing Law. This Agreement is governed by the Employee Retirement Income
Security Act of 1974, as amended, and, to the extent applicable, the laws of the
State of Delaware, without reference to the conflict of law provisions thereof.

 

 

 

 

3.3 Taxes. The Company shall have the right to withhold and deduct from any
payment hereunder any federal, state or local taxes of any kind required by law
to be withheld with respect to any such payment. The Company (including without
limitation members of its Board) shall not be liable to you or other persons as
to any unexpected or adverse tax consequence realized by you and you shall be
solely responsible for the timely payment of all taxes arising from this
Agreement that are imposed on you. This Agreement is intended to comply with the
applicable requirements of Code Section 409A and shall be limited, construed and
interpreted in a manner so as to comply therewith. Each payment made pursuant to
any provision of this Agreement shall be considered a separate payment and not a
series of payments for purposes of Code Section 409A. While it is intended that
all payments and benefits provided under this Agreement to you will be exempt
from or comply with Code Section 409A, the Company makes no representation or
covenant to ensure that the payments under this Agreement are exempt from or
compliant with Code Section 409A. The Company will have no liability to you or
any other party if a payment or benefit under this Agreement is challenged by
any taxing authority or is ultimately determined not to be exempt or compliant.
In addition, if upon your Termination Date, you are then a “specified employee”
(as defined in Code Section 409A), then solely to the extent necessary to comply
with Code Section 409A and avoid the imposition of taxes under Code Section
409A, the Company shall defer payment of “nonqualified deferred compensation”
subject to Code Section 409A payable as a result of and within six (6) months
following your Termination Date until the earlier of (i) the first business day
of the seventh month following your Termination Date or (ii) ten (10) days after
the Company receives written confirmation of your death. Any such delayed
payments shall be made without interest. In the event that it is determined that
any payment or distribution of any type to or for your benefit made by the
Company, by any person who acquires ownership or effective control or ownership
of a substantial portion of the Company’s assets (within the meaning of Code
Section 280G) or by any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax (and/or would not deductible under Code Section 280G) (such loss of a
tax deduction under Code Section 280G and/or excise tax, together with any such
interest or penalties, are collectively referred to as the “Excise Tax”), then
such payments or distributions or benefits shall be payable either (i) in full,
or (ii) as to such lesser amount which would result in no portion of such
payments or distributions or benefits being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income taxes and the excise tax imposed by Code Section 4999, results in
your receipt on an after-tax basis, of the greatest amount of payments,
distributions and benefits, notwithstanding that all or some portion of such
payments, distributions or benefits may be taxable under Code Section 4999. Any
determination required under this Section 3.3 shall be made in writing by the
Company or by a qualified accountant or counsel selected by the Company (the
“Accountant”) whose determination shall be conclusive and binding. You and the
Company shall furnish the Accountant such documentation and documents as the
Accountant may reasonably request in order to make its determination. In no
event will the Company be required to gross up any payment or benefit to you to
avoid the effects of the Excise Tax or to pay any regular or excise taxes
arising from the application of the Excise Tax.

 

3.4 No Change in At-Will Status. Your employment with the Company is and shall
continue to be at-will, as defined under applicable law. If your employment
terminates for any reason, you shall not be entitled to any payments, benefits,
damages, awards or compensation other than as provided by this Agreement or
required by applicable law, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination. Nothing in this Agreement modifies your at-will employment status
and either you or the Company can terminate the employment relationship at any
time, with or without Cause.

 

 

 

 

3.5 Entire Agreement. Except as otherwise specifically provided in this
Agreement, the Plan and this Agreement (and the agreements referenced herein)
contain all the legally binding understandings and agreements between you and
the Company pertaining to the subject matter of this Agreement and supersedes
all such agreements, whether oral or in writing, previously discussed or entered
into between the parties.

 

3.6 Covenants. As a condition of this Agreement and to your receipt of any
post-employment benefits, you agree that you will fully and timely comply with
all of the covenants set forth in this Section 3.6 (which shall survive your
termination of employment and termination or expiration of this Agreement):

 

(i) You will fully comply with all obligations under any confidentiality,
inventions and/or proprietary agreement between you and the Company (as amended
from time to time, the “Confidentiality Agreement”) and further agree that the
provisions of the Confidentiality Agreement shall survive any termination or
expiration of this Agreement or termination of your employment or any subsequent
service relationship with the Company;

 

(ii) Within five (5) days of the Termination Date, you shall return to the
Company all Company confidential information including, but not limited to,
intellectual property, etc. and you shall not retain any copies, facsimiles or
summaries of any Company proprietary information;

 

(iii) You will not at any time during or following your employment with the
Company, make (or direct anyone to make) any disparaging statements (oral or
written) about the Company, or any of its affiliated entities, officers,
directors, employees, stockholders, representatives or agents, or any of the
Company’s products or services or work-in-progress, that are harmful to their
businesses, business reputations or personal reputations; and

 

(iv) You agree that, upon the Company’s request and without any payment
therefore, you shall reasonably cooperate with the Company (and be available as
necessary) after the Termination Date in connection with any matters involving
events that occurred during your period of employment with the Company.

 

You also agree that you will fully and timely comply with all of the covenants
set forth in this Section 3.6 (which shall survive your termination of
employment and termination or expiration of this Agreement):

 

(v) You will fully pay off any outstanding amounts owed to the Company no later
than their applicable due date or within thirty (30) days of your Termination
Date (if no other due date has been previously established);

 

(vi) Within five (5) days of the Termination Date, you shall return to the
Company all Company property including, but not limited to, computers, cell
phones, pagers, keys, business cards, etc.;

 

 

 

 

(vii) Within fifteen (15) days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
and

 

(viii) As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail.

 

You acknowledge that (i) upon a violation of any of the covenants contained in
this Section 3.6 of this Agreement or (ii) if the Company is terminating your
employment for Cause, the Company would as a result sustain irreparable harm,
and, therefore, you agree that in addition to any other remedies which the
Company may have, the Company shall be entitled to seek equitable relief
including specific performance and injunctions restraining you from committing
or continuing any such violation; and

 

3.7 Offset. Any payments or benefits made to you under this Agreement may be
reduced, in the Company’s discretion, by any amounts you owe to the Company
provided that any such offsets do not violate Code Section 409A. To the extent
you receive severance or similar payments and/or benefits under any other
Company plan, program, agreement, policy, practice, or the like, or under the
WARN Act or similar state law, the payments and benefits due to you under this
Agreement will be correspondingly reduced on a dollar-for-dollar basis (or
vice-versa) in a manner that complies with Code Section 409A.

 

3.8 Notice. Any notice that the Company is required to or may desire to give you
shall be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder shall be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s Chief [Executive/Operating] Officer at its principal office, or at
such other office as the Company may from time to time designate in writing. A
written notice of your of your intention to terminate your employment with the
Company for Good Reason, as described in Section 1.7 herein, shall (i) indicate
the specific termination provision that is being relied upon, (ii) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated, and (iii)
specify a termination date of not less than two (2) weeks after giving such
notice. The date of actual delivery of any notice under this Section 3.8 shall
be deemed to be the date of delivery thereof.

 

3.9 Waiver; Severability. No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Company in
writing. No waiver by you or the Company of the breach of any condition or
provision of this Agreement will be deemed a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time. Except as
expressly provided herein to the contrary, failure or delay on the part of
either party hereto to enforce any right, power, or privilege hereunder will not
be deemed to constitute a waiver thereof. In the event any portion of this
Agreement is determined to be invalid or unenforceable for any reason, the
remaining portions shall be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law.

 

 

 

 

3.10 Whistleblower. No provision of this Agreement or Exhibit A shall be
interpreted so as to impede you from reporting possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any agency Inspector General, or making other disclosures
under the whistleblower provisions of federal law or regulation. You do not need
the prior authorization of the Company to make any such reports or disclosures
and you shall not be required to notify the Company that such reports or
disclosures have been made.

 

3.11 Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.

 

By signing below, you expressly acknowledge that you (i) have received a copy of
the Plan and its Summary Plan Description, (ii) understand the terms of the Plan
and this Agreement, (iii) are voluntarily entering into this Agreement and (iv)
are agreeing to be bound by the terms of the Plan and this Agreement.

 

[signature page follows]

 

 

 

 

Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.

 

  ACKNOWLEDGED AND AGREED:               ONCOCYTE CORPORATION   [EMPLOYEE NAME]
          By:     Its:    

 

 

 

 

EXHIBIT A

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims, dated
[________________] (the “Agreement”), is made pursuant to that certain Change in
Control Severance Agreement dated [______________] (the “Severance Agreement”)
entered into by and between [_______________] (“Employee”) on the one hand, and
OncoCyte Corporation (the “Company”), on the other. This Agreement is entered
into in consideration for and as condition precedent to the Company providing
separation benefits to Employee pursuant to the Severance Agreement. It is
understood and agreed that the Company is not otherwise obligated to provide
such benefits under the terms of the Severance Agreement and that the Company is
doing so as a direct result of Employee’s willingness to agree to the terms
hereof. Collectively, Employee and the Company shall be referred to as the
“Parties.”

 

1. Employee was formerly employed by the Company. Employee’s employment with the
Company ended effective [________________] (the “Termination Date”).

 

2. The purpose of this Agreement is to resolve any and all disputes or claims
that Employee may have relating to Employee’s employment with the Company, and
the termination thereof (the “Disputes”). The parties desire to resolve the
above-referenced Disputes, and all issues raised by the Disputes, without the
further expenditure of time or the expense of contested litigation.
Additionally, the Parties desire to resolve any known or unknown claims that
Employee may have as more fully set forth below. For these reasons, they have
entered into this Agreement.

 

3. Employee acknowledges and agrees that Employee has received all wages due to
Employee through the Termination Date, including but not limited to all accrued
but unused vacation, bonuses, commissions, options, benefits, and monies owed by
the Company to Employee. Employee further agrees and acknowledges that Employee
has been fully paid and reimbursed for any and all business expenses which
Employee incurred during his/her employment with the Company.

 

4. The Company expressly denies any violation of any federal, state or local
statute, ordinance, rule, regulation, policy, order or other law. The Company
also expressly denies any liability to Employee. Nothing contained herein is to
be construed as an admission of liability on the part of the Company hereby
released, by whom liability is expressly denied. accordingly, while this
Agreement resolves all issues referenced herein, it does not constitute an
adjudication or finding on the merits of the allegations in the disputes and it
is not, and shall not be construed as, an admission by the Company of any
violation of federal, state or local statute, ordinance, rule, regulation,
policy, order or other law, or of any liability alleged in the disputes.

 

A-1

 

 

5. In consideration of and in return for the promises and covenants undertaken
by the Company and Employee herein and the releases given by Employee herein:

 

a. In addition to any compensation otherwise due Employee for actual work
performed up to and including the Termination Date, Employee shall receive
severance compensation as outlined in Section 2 of the Severance Agreement.
Pursuant to Section 2 of the Severance Agreement, Employee will receive the
severance pay and other payments and benefits in accordance with the terms of
such Section 2 of the Severance Agreement. As a condition to receiving and
continuing to receive the payments and benefits under this paragraph 5(a),
Employee must (i) within but not later than forty-five (45) days after the
Termination Date, execute (and not revoke) and deliver to the Company this
Agreement and (ii) remain in full compliance with this Agreement and the
Severance Agreement. Employee shall not be entitled to accrue any additional
leave or other benefits subsequent to the Termination Date.

 

b. Any tax liabilities resulting from or arising out of the benefits to Employee
referred to above shall be the sole and exclusive responsibility of Employee.
Employee agrees to indemnify and hold the Company and the others released herein
harmless from and for any tax liability (including, but not limited to,
assessments, interest, and penalties) imposed on the Company by any taxing
authority on account of the Company failing to withhold for tax purposes any
amount from the benefits made as consideration of this Agreement.

 

6. Except for any rights created by this Agreement, in consideration of and in
return for the promises and covenants undertaken herein by the Company, and for
other good and valuable consideration, receipt of which is hereby acknowledged:

 

a. Employee does hereby acknowledge full and complete satisfaction of and does
hereby release, absolve and discharge the Company, and each of its parents,
subsidiaries, divisions, related companies and business concerns, past and
present, as well as each of its partners, trustees, directors, members,
officers, agents, attorneys, servants and employees, past and present, and each
of them (hereinafter collectively referred to as “Releasees”) from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, grievances, wages, vacation payments, severance payments,
obligations, commissions, overtime payments, debts, profit sharing claims,
expenses, damages, judgments, orders and liabilities of whatever kind or nature
in law, equity or otherwise, whether known or unknown to Employee which Employee
now owns or holds or has at any time owned or held as against Releasees, or any
of them, including specifically but not exclusively and without limiting the
generality of the foregoing, any and all claims, demands, grievances,
agreements, obligations and causes of action, known or unknown, suspected or
unsuspected by Employee: (1) arising out of or in any way connected with the
Disputes; or (2) arising out of Employee’s employment (or termination thereof)
with the Company; or (3) arising out of or in any way connected with any claim,
loss, damage or injury whatever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of the Releasees, or any of
them, committed or omitted on or before the Effective Date hereof. Additionally,
Employee in any future claims may not use against Releasees as evidence any acts
or omissions by or on the part of the Releasees, or any of them, committed or
omitted on or before the Effective Date hereof, and no such future claims may be
based on any such acts or omissions. Also without limiting the generality of the
foregoing, Employee specifically releases the Releasees from any claim for
attorneys’ fees. EMPLOYEE ALSO SPECIFICALLY AGREES AND ACKNOWLEDGES EMPLOYEE IS
WAIVING ANY RIGHT TO RECOVERY BASED ON STATE OR FEDERAL AGE, SEX, PREGNANCY,
RACE, COLOR, NATIONAL ORIGIN, MARITAL STATUS, RELIGION, VETERAN STATUS,
DISABILITY, SEXUAL ORIENTATION, MEDICAL CONDITION OR OTHER ANTI-DISCRIMINATION
LAWS, INCLUDING, WITHOUT LIMITATION, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
THE AGE DISCRIMINATION IN EMPLOYMENT ACT, THE EQUAL PAY ACT, THE AMERICANS WITH
DISABILITIES ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT, THE WORKER ADJUSTMENT AND RETRAINING ACT, THE FAIR LABOR
STANDARDS ACT, AND ANY OTHER SECTION OF THE CALIFORNIA LABOR OR GOVERNMENT CODE,
ALL AS AMENDED, WHETHER SUCH CLAIM BE BASED UPON AN ACTION FILED BY EMPLOYEE OR
BY A GOVERNMENTAL AGENCY. This release does not release claims that cannot be
released as a matter of law. Employee is not (i) waiving Employee’s right to
file a charge, testify, assist, or cooperate with the EEOC, (ii) waiving rights
or claims that may arise after the date Employee signs this Agreement, or (iii)
releasing claims for unemployment compensation benefits, workers’ compensation
benefits, those claims under the Fair Labor Standards Act which cannot be waived
pre-litigation without Department of Labor or court approval, health insurance
benefits under the Consolidated Omnibus Budget Reconciliation Act (COBRA), or
claims with regard to vested benefits under a retirement plan governed by the
Employee Retirement Income Security Act (ERISA).

 

A-2

 

 

7. Employee agrees and understands as follows: it is the intention of Employee
in executing this instrument that it shall be effective as a bar to each and
every claim, demand, grievance and cause of action hereinabove specified. In
furtherance of this intention, Employee hereby expressly waives any and all
rights and benefits conferred upon Employee by the provisions of section 1542 of
the California Civil Code (or any other similar state code) and expressly
consents that this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including those relating to
unknown and unsuspected claims, demands and causes of action, if any, as well as
those relating to any other claims, demands and causes of action hereinabove
specified. Section 1542 provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code section 1542 and elects to assume
all risks for claims that now exist in Employee’s favor, known or unknown, that
are released under this Agreement.

 

8. Employee agrees: The fact of and the terms and conditions of this Agreement
and any and all actions by Releasees taken in accordance herewith, are
confidential, and shall not be disclosed, discussed, publicized or revealed by
Employee or his/her attorneys to any other person or entity, including but not
limited to radio, television, press media, newspapers, magazines, professional
journals and professional reports, excepting only Employee’s accountants,
lawyers, immediate family members (mother, father, brother, sister, child,
spouse), the persons necessary to carry out the terms of this Agreement or as
required by law. Employee shall admonish anyone to whom disclosure is made to
maintain confidentiality. Should Employee be asked about the disputes or this
Agreement, Employee shall limit Employee’s response, if any, by stating that the
matters have been amicably resolved.

 

A-3

 

 

9. In the event a government agency files or pursues a charge or complaint
relating to Employee’s employment with the Company and/or the disputes, Employee
agrees not to accept any monetary or other benefits arising out of the charge or
complaint.

 

10. Employee agrees not to make any derogatory, disparaging or negative comments
about the Company (or any Company affiliate), its products, officers, directors,
or employees.

 

11. If any provision of this Agreement or application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or
application. To this end, the provisions of this Agreement are severable.

 

12. Employee agrees and understands that this Agreement may be treated as a
complete defense to any legal, equitable, or administrative action that may be
brought, instituted, or taken by Employee, or on Employee’s behalf, against the
Company or the Releasees, and shall forever be a complete bar to the
commencement or prosecution of any claim, demand, lawsuit, charge, or other
legal proceeding of any kind against the Company and the Releasees.

 

13. This Agreement and all covenants and releases set forth herein shall be
binding upon and shall inure to the benefit of the respective Parties hereto,
their legal successors, heirs, assigns, partners, representatives, parent
companies, subsidiary companies, agents, attorneys, officers, employees,
directors and stockholders.

 

14. The Parties hereto acknowledge each has read this Agreement, that each fully
understands its rights, privileges and duties under the Agreement, that each has
had an opportunity to consult with an attorney of its choice and that each
enters this Agreement freely and voluntarily.

 

15. This Agreement may not be released, discharged, abandoned, changed or
modified in any manner, except by an instrument in writing signed by Employee
and an officer of the Company. The failure of any party to enforce at any time
any of the provisions of this Agreement shall in no way be construed as a waiver
of any such provision, nor in any way to affect the validity of this Agreement
or any part thereof or the right of any party thereafter to enforce each and
every such provision. No waiver of any breach of this Agreement shall be held to
be a waiver of any other or subsequent breach.

 

16. This Agreement and the provisions contained herein shall not be construed or
interpreted for or against any party hereto because that party drafted or caused
that party’s legal representative to draft any of its provisions.

 

17. Employee acknowledges Employee may hereafter discover facts different from,
or in addition to, those Employee now knows or believes to be true with respect
to the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

 

A-4

 

 

18. The undersigned each acknowledge and represent that no promise or
representation not contained in this Agreement has been made to them and
acknowledge and represent that this Agreement and the Severance Agreement
contains the entire understanding between the parties and contains all terms and
conditions pertaining to the compromise and settlement of the subjects
referenced herein. The undersigned further acknowledge that the terms of this
Agreement are contractual and not a mere recital.

 

19. Employee expressly acknowledges, understands and agrees that this Agreement
includes a waiver and release of all claims which Employee has or may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §621, et
seq. (“ADEA”). The terms and conditions of Paragraphs 20 through 22 apply to and
are part of the waiver and release of ADEA claims under this Agreement. Company
hereby advises Employee in writing to discuss this Agreement with an attorney
before signing it. Employee acknowledges the Company has provided Employee at
least forty-five (45) days within which to review and consider this Agreement
before signing it. If Employee elects not to use all forty-five days, then
Employee knowingly and voluntarily waives any claim that Employee was not in
fact given that period of time or did not use the entire forty-five days to
consult an attorney and/or consider this Agreement.

 

20. Within three (3) calendar days of signing and dating this Agreement,
Employee shall deliver the signed original of this Agreement to the Chief
[Executive/Operating] Officer of the Company. However, the Parties acknowledge
and agree that Employee may revoke this Agreement for up to seven (7) calendar
days following Employee’s execution of this Agreement and that it shall not
become effective or enforceable until the revocation period has expired. The
Parties further acknowledge and agree that such revocation must be in writing
addressed to and received by the Chief [Executive/Operating] Officer of the
Company not later than midnight on the seventh day following execution of this
Agreement by Employee. If Employee revokes this Agreement under this Paragraph,
this Agreement shall not be effective or enforceable and Employee will not
receive the benefits described above, including those described in paragraph 5.

 

21. If Employee does not revoke this Agreement in the timeframe specified at
Paragraph 21 above, the Agreement shall be effective at 12:00:01 a.m. on the
eighth day after it is signed by Employee (the “Effective Date”).

 

22. This Agreement is intended to be exempt from the requirements of section
409A of the Internal Revenue Code of 1986 as amended (“Section 409A”) and will
be interpreted accordingly. While it is intended that all payments and benefits
provided under this Agreement to Employee or on behalf of Employee will be
exempt from section 409A, the Company makes no representation or covenant to
ensure that such payments and benefits are exempt from or compliant with section
409A. The Company will have no liability to Employee or any other party if a
payment or benefit under this Agreement is challenged by any taxing authority or
is ultimately determined not to be exempt from or compliant with section 409A.

 

A-5

 

 

23. This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original and such counterparts shall
together constitute one and the same Agreement.

 

24. This Agreement shall be construed in accordance with, and be deemed governed
by, the Employee Retirement Income Security Act of 1974, as amended, and, to the
extent applicable, the laws of the State of California, without reference to the
conflict of law provisions thereof.

 

25. The Company executes this Agreement for itself and on behalf of all other
respective Releasees.

 

Employee has read the foregoing Confidential Separation Agreement and General
Release of All Claims, and Employee accepts and agrees to the provisions
contained therein and hereby executes it voluntarily and with full understanding
of its consequences.

 

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

Dated:                  

[NAME]

                      OncoCyte Corporation                 Dated:          
Name:       Title:

 

A-6

